—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Robinson, J.), rendered May 28, 1991, convicting him of criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contentions that he was prejudiced by the prosecutor’s remarks and questioning during cross-examination and by his summation are either unpreserved for appellate review (see, CPL 470.05 [2]; People v Medina, 53 NY2d 951, 953), are without merit (see, People v Chaitin, 61 NY2d 683, 684; People v Fanfair, 176 AD2d 958; People v Shuff, 168 AD2d 348), or involve harmless error (see, People v Crimmins, 36 NY2d 230).
The defendant also contends that the court’s charge as to identification was inadequate. We disagree. A trial court need not give a fact specific charge as to identification but may give a general instruction on weighing credibility and state that the identification must be proven beyond a reasonable doubt by the People (see, People v Whalen, 59 NY2d 273, 279; People v Nichols, 191 AD2d 518).
*704We find that the defendant’s remaining contentions are without merit. Balletta, J. P., Rosenblatt, Miller and Pizzuto, JJ., concur.